 Case 6:18-cv-06120-SOH Document 33 <ifrestricted> Filed 05/15/20 Page 1 of 6
                              PageID #: 288


                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

JAMES BYRD, JR.                                                                       PLAINTIFF


v.                                   Case No. 6:18-cv-6120


ALLSTATE INSURANCE COMPANY                                                         DEFENDANT

                                            ORDER

       Before the Court is Defendant Allstate Insurance Company’s Motion in Limine. (ECF No.

24). Plaintiff James Byrd, Jr. filed a response. (ECF No. 26). Defendant filed a reply. (ECF No.

29). Plaintiff filed a sur-reply. (ECF No. 32). The Court finds the matter ripe for consideration.

                                      I. BACKGROUND

       On October 1, 2018, Plaintiff filed this uninsured motorist breach-of-contract action in the

Circuit Court of Garland County, Arkansas. Plaintiff seeks various types of damages, including

his alleged “loss of earnings in the past.” (ECF No. 3). On November 27, 2018, Defendant

removed the case to this Court.

       On February 4, 2019, Plaintiff served his mandatory Rule 26(a) initial disclosures on

Defendant. (ECF No. 29-1). One component of the initial disclosures required a computation of

each category of damages Plaintiff claims, plus production of any non-privileged evidentiary

material supporting those damages. Plaintiff’s initial disclosures indicated that he had not

completed a computation of his claimed damages and that he would supplement with that

information in the future.

       At some point during discovery, Defendant served Plaintiff with a set of interrogatories

and requests for production. Defendant’s Interrogatory No. 2 asked for “the dates or duration that

[Plaintiff was] unable to work and the total amount of lost wages claimed.” (ECF No. 25-1, p. 1).
 Case 6:18-cv-06120-SOH Document 33 <ifrestricted> Filed 05/15/20 Page 2 of 6
                              PageID #: 289


Plaintiff’s response was, “Plaintiff missed approximately 2 weeks of work.               Plaintiff will

supplement with documents to help determine the amount of lost wages.” (ECF No. 25-1, p. 1).

Defendant’s Interrogatory No. 15 sought a list of “all damages, losses, or expenses you contend

you have occurred since the accident described in the complaint.” (ECF No. 25-1, p. 4). Plaintiff’s

response was, in relevant part, “Plaintiff lost wages due to the injuries he sustained in the collision.

Plaintiff reserves the right to supplement this interrogatory.” (ECF No. 25-1, p. 4).

        Defendant’ Request for Production No. 2 sought “true and correct copies of [Plaintiff’s]

federal and state income tax returns, together with all schedules and exhibits for the past five tax

years.” (ECF No. 25-1, p. 1). Defendant’s Request for Production No. 8 alternatively sought an

executed “IRS Form 4506, ‘Request for Copy of Tax Return.’” (ECF No. 25-1, p. 7). Plaintiff’s

responses to Defendant’s Requests for Production Nos. 2 and 8 were, “Plaintiff will supplement.”

(ECF No. 25-10, pp. 2, 7). However, Plaintiff did not provide any supplement to Defendant’s

Interrogatory Nos. 2 and 15 and Requests for Production Nos. 2 and 8. On November 9, 2019,

this case’s discovery deadline passed.

        On April 16, 2020, Defendant filed the instant motion in limine. Defendant asks the Court

to prohibit Plaintiff from offering evidence at trial of his past lost earnings because he failed to

supplement his responses to Defendant’s Interrogatory Nos. 2 and 15 and Requests for Production

Nos. 2 and 8 before the discovery period ended. Defendant also asks that the Court bar Plaintiff

from introducing any evidence of wage loss, lost profits, and loss of earnings because he has not

produced evidence from which a jury could reasonably calculate those damages. Plaintiff opposes

the motion.

                                         II. DISCUSSION

        The term “motion in limine” refers to “any motion, whether made before or during trial, to

exclude anticipated prejudicial evidence before the evidence is actually offered.” Luce v. United

                                                   2
 Case 6:18-cv-06120-SOH Document 33 <ifrestricted> Filed 05/15/20 Page 3 of 6
                              PageID #: 290


States, 469 U.S. 38, 40 n.2. (1984). “Although the Federal Rules of Evidence do not explicitly

authorize in limine rulings, the practice has developed pursuant to the district court’s inherent

authority to manage the course of trials.” Id. at 41 n.4. This comports with the well-established

rule that a “court must conduct a jury trial so that inadmissible evidence is not suggested to the

jury by any means.” Fed. R. Evid. 103(d).

       “[E]vidence may be excluded on a motion in limine only when the evidence is inadmissible

on all potential grounds.” BLB Aviation S.C., LLC v. Jet Linx Aviation LLC, No. 8:10CV42, 2012

WL 297102, at *1 (D. Neb. Feb. 1, 2012). The movant bears the burden of showing that the

challenged evidence is inadmissible. Id. Trial courts have broad discretion when ruling on

motions in limine. See Black v. Shultz, 530 F.3d 702, 707 (8th Cir. 2008).

        Defendant makes two requests in the instant motion in limine: (1) that the Court prohibit

evidence of Plaintiff’s past lost earnings at trial pursuant to Federal Rule of Civil Procedure 37

and (2) that the Court prohibit Plaintiff from offering any evidence of wage loss, lost profits, and

loss of earnings because of a lack of evidence as to those damages. As discussed below, the Court

need only address the first component of Defendant’s motion.

       Defendant contends that Plaintiff should not be allowed to offer evidence at trial of his past

lost earnings. Defendant argues that any such evidence should be excluded as a discovery sanction

under Federal Rule of Civil Procedure 37 because Plaintiff failed to supplement his responses to

Defendant’s Interrogatory Nos. 2 and 15 and Requests for Production Nos. 2 and 8, thereby

depriving Defendant of an opportunity to conduct follow-up discovery on past lost earnings.

       The purpose of discovery “is to narrow the issues, to eliminate surprise, and to achieve

substantial justice.” Greyhound Lines, Inc. v. Miller, 402 F.2d 134, 143 (8th Cir. 1968). To this

end, parties must make initial disclosures, including a computation of all types of damages, and

must supplement their initial disclosures when they learn of new information. Fed. R. Civ. P.

                                                 3
 Case 6:18-cv-06120-SOH Document 33 <ifrestricted> Filed 05/15/20 Page 4 of 6
                              PageID #: 291


26(a)(1)(A)(iii); Janvrin v. Cont’l Res., Inc., No. 4:14-cv-4124, 2016 WL 4574665, at *1 (D.S.D.

Sept. 1, 2016). If a party fails to timely disclose information contemplated by Rules 26(a) and (e),

the Court may exclude the undisclosed information unless the party’s failure to disclose is

substantially justified or harmless. Fed. R. Civ. P. 37(c)(1); Wegener v. Johnson, 527 F.3d 687,

692 (8th Cir. 2008). In determining whether to exclude undisclosed information, courts consider

“the reason for noncompliance, the surprise and prejudice to the opposing party, the extent to

which allowing the information or testimony would disrupt the order and efficiency of the trial,

and the importance of the information or testimony.” Wegener, 527 F.3d at 692.

       The instant motion largely concerns Plaintiff’s failure to supplement his responses to

Defendant’s Interrogatory Nos. 2 and 15 and Requests for Production Nos. 2 and 8, as required by

Federal Rule of Civil Procedure 26(e). Plaintiff concedes that he failed to supplement and appears

to concede that he should not be allowed to present documentary evidence of past lost earnings.

However, he argues that he should still be allowed to testify as to his past lost earnings.

       The Court need not determine the question of whether Plaintiff’s failure to supplement his

responses to Defendant’s discovery requests justifies exclusion of evidence of past lost earnings.

Instead, a larger deficiency operates to bar any such evidence.            The instant motion was

accompanied by Defendant’s discovery requests that are at issue, along with Plaintiff’s responses

thereto.   In reviewing these documents, the Court noticed that Plaintiff did not provide a

computation of his alleged past lost earnings in response to Defendant’s request for that

information. The Court asked Defendant to file a reply brief discussing, inter alia, whether

Plaintiff ever provided a computation of his alleged past lost earnings. Defendant replied that

Plaintiff has never provided such a computation. Defendant provides Plaintiff’s Rule 26(a) initial

disclosures as evidence of this. In the interest of fairness, the Court then allowed Plaintiff to file



                                                  4
 Case 6:18-cv-06120-SOH Document 33 <ifrestricted> Filed 05/15/20 Page 5 of 6
                              PageID #: 292


a sur-reply and, perhaps tellingly, Plaintiff did not dispute the assertion that he has never provided

Defendant with a computation of his alleged past lost earnings.

       Regardless of whether Plaintiff failed to timely respond to Defendant’s discovery requests,

it seems undisputed that he did not comply with his mandatory disclosure duties under Rule 26(a).

As stated above, Plaintiff was required to disclose the calculation of his damages for past lost

earnings in his initial disclosures. See Fed. R. Civ. P. 26(a)(1)(A)(iii) (requiring as part of the

initial disclosures “a computation of each category of damages claimed by the disclosing party.”).

Furthermore, Plaintiff was required to supplement his disclosures “in a timely manner if [he] learns

that in some material respect the disclosure or response is incomplete or incorrect, and if the

additional or corrective information has not otherwise been made known to [Defendant] during the

discovery process.” Fed. R. Civ. P. 26(e)(1)(A).

       Plaintiff made clear in his initial disclosures and discovery responses that he was aware

that he had not provided a past lost earnings computation, as he expressly stated that he intended

to supplement with that information in the future. However, Plaintiff has never given Defendant

a computation of his alleged past lost earnings. Thus, he failed to disclose or supplement his past

lost earnings damage computation, in violation of Rules 26(a) and 26(e). This means that evidence

of his claimed past lost earnings must be excluded unless the nondisclosure was either substantially

justifiable or harmless.    Fed. R. Civ. P. 37(c)(1).      Plaintiff offers no explanation for his

nondisclosure, so the Court finds that the nondisclosure is not substantially justified. Defendant

is prejudiced by the nondisclosure because the discovery period has ended, and trial is set to begin

in July 2020. Defendant still apparently has no idea of the amount of damages that Plaintiff seeks

for past lost earnings. The Court does not see a way to cure the prejudice to Defendant, other than

continuing the trial and re-opening discovery, which would unnecessarily delay this case, burden



                                                  5
    Case 6:18-cv-06120-SOH Document 33 <ifrestricted> Filed 05/15/20 Page 6 of 6
                                 PageID #: 293


the Court’s docket, and tax judicial resources. Past lost earnings are of importance to the amount

of total liability in this case, but exclusion of such evidence would not be fatal to the merits of

Plaintiff’s case. Accordingly, the Court concludes that Plaintiff’s failure to disclose a computation

of past lost earnings was neither substantially justified nor harmless, and any evidence supporting

his alleged past lost earnings must be excluded.1 Fed. R. Civ. P. 37(c)(1); US Salt, Inc. v. Broken

Arrow, Inc., No. CIV. 07-1988 RKH/JSM, 2008 WL 2277602, at *5 (D. Minn. May 30, 2008)

(excluding all evidence supporting an untimely disclosed computation of damages), aff’d, 563 F.3d

687 (8th Cir. 2009).

                                              III. CONCLUSION

         For the above-stated reasons, Defendant’s Motion in Limine (ECF No. 24) is hereby

GRANTED. Plaintiff may not seek past lost earnings at trial or offer evidence for that purpose.

         IT IS SO ORDERED, this 15th day of May, 2020.

                                                                          /s/ Susan O. Hickey
                                                                          Susan O. Hickey
                                                                          Chief United States District Judge




1
  Plaintiff argues that he should at least be allowed to present his own testimony as evidence of his past lost earnings
and cites Arkansas state court cases for that proposition. Plaintiff is correct that Arkansas courts have ruled that oral
testimony is sufficient evidence to make a prima facie case for past lost earnings, but Plaintiff does not cite any
authority dealing with a violation of Rules 26(a) and (e) or involving exclusion of evidence under Rule 37.
Accordingly, the Court finds this argument and the authority cited in support to be unpersuasive.

                                                           6
